307 S.E.2d 364 (1983)
309 N.C. 461
FOUR SEASONS HOMEOWNERS ASSOCIATION, INC.
v.
W.K. SELLERS.
FOUR SEASONS HOMEOWNERS ASSOCIATION, INC.
v.
Thompson G. SIMPSON.
No. 439P83.
Supreme Court of North Carolina.
September 27, 1983.
William D. McNaull, Jr., Charlotte, for the defendants.
Grier, Parker, Poe, Thompson, Bernstein, Gage & Preston, Charlotte, for the plaintiff.
Defendants' petition for writ of certiorari to review the decision of the North Carolina Court of Appeals, 62 N.C.App. 205, 302 S.E.2d 848. Denied.